               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Michael Easton,                       )      C/A No.: 1:19-1024-DCC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )         ORDER AND NOTICE
                                       )
 Lt. Kristi Leoperd,                   )
                                       )
                   Defendant.          )
                                       )

      Michael J. Easton (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint against Lt. Kristi Leoperd (“Leoperd”) alleging violations

of his constitutional rights. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff alleges violations of his 5th, 8th, and 18th Amendment rights

due to: (1) “God awful conditions,” (2) “safety,” (3) “food unsanitized,” (4)

“jumped in B block,” and (5) being held past his 20-day extradition period twice.

[ECF No. 1 at 4–5]. He alleges he suffered a “nasty scar” on his forehead and

seeks monetary damages. [ECF No. 1 at 6].
II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

                                       2
requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      To state a plausible claim for relief under 42 U.S.C. § 1983, 1 an

aggrieved party must sufficiently allege he was injured by “the deprivation of


1 Plaintiff’s Complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The
purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally guaranteed rights and to provide relief to

                                       3
any [of his or her] rights, privileges, or immunities secured by the [United

States] Constitution and laws” by a “person” acting “under color of state law.”

See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1230 (3d ed. 2014).

      To assert a viable § 1983 claim against a public official, a causal

connection or affirmative link must exist between the public official and his/her

conduct. See Iqbal, 556 U.S. at 676 (providing a plaintiff in a § 1983 action

must plead that the defendant, through his own individual actions, violated

the Constitution); Rizzo v. Goode, 423 U.S. 362, 371-72 (1976) (a § 1983

plaintiff must show he suffered a specific injury as a result of specific conduct

of a defendant, and an affirmative link between the injury and that conduct);

Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual

to be liable under § 1983, it must be ‘affirmatively shown that the official

charged acted personally in the deprivation of the plaintiff’s rights. The

doctrine of respondeat superior has no application under this section.’”)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); Vinnedge, 550

F.2d at 928 (for an individual to be liable under § 1983, it must be affirmatively

shown the official charged acted personally in the deprivation of the plaintiff’s

rights).




victims if such deterrence fails.

                                       4
      Further, Plaintiff must show Leoperd acted with deliberate indifference.

See Hill v. Nicodemus, 979 F.2d 987, 991 (4th Cir. 1992). Generally, to

establish a claim based on alleged deliberate indifference, a detainee must

establish two requirements: (1) objectively, the deprivation suffered or injury

inflicted was “sufficiently serious,” and (2) subjectively, the prison officials

acted with a “sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S.

825, 834 (1994); Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

Objectively, the court must assess “whether society considers the risk that the

prisoner complains of to be so grave that it violates contemporary standards of

decency to expose anyone unwillingly to such a risk. In other words, the

prisoner must show that the risk of which he complains is not one that today’s

society chooses to tolerate.” Helling v. McKinney, 509 U.S. 25, 36 (1993).

      As written, Plaintiff’s complaint fails to connect Leoperd to any of the

alleged constitutional deprivations, to allege deliberate indifference, or to

allege sufficient facts to state a viable claim. Accordingly, the complaint is

subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by May 3, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

                                      5
Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.



April 19, 2019                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      6
